                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           No. 1:19-CV-272-LCB-LPA


MAXWELL KADEL, JASON FLECK,
CONNOR THONEN-FLECK, by his next
friends and parents, JASON FLECK AND
ALEXIS THONEN, JULIA MCKEOWN,
MICHAEL D. BUNTING, JR., C.B., by
his next friends and parents, MICHAEL       REPLY TO PLAINTIFFS’ RESPONSE
D. BUNTING, JR. and SHELLEY K.               IN OPPOSITION TO UNIVERSITY
BUNTING, and SAM SILVAINE,                      DEFENDANTS’ MOTION TO
                                                       DISMISS
      Plaintiffs,

      v.

DALE FOLWELL, in his official capacity
as State Treasurer of North Carolina, DEE
JONES, in her official capacity as
Executive Administrator of the North
Carolina State Health Plan for Teachers
and State Employees, THE UNIVERSITY
OF NORTH CAROLINA AT CHAPEL
HILL, NORTH CAROLINA STATE
UNIVERSITY, UNIVERSITY OF
NORTH CAROLINA AT
GREENSBORO, and NORTH
CAROLINA STATE HEALTH PLAN
FOR TEACHERS AND STATE
EMPLOYEES,

      Defendants.

      Defendants The University of North Carolina at Chapel Hill, North Carolina State

University and University of North Carolina at Greensboro (collectively “University

Defendants”), by and through counsel, submit University Defendants’ Reply to Plaintiffs’

Response in Opposition to University Defendants’ Motion to Dismiss.

                                            1

     Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 1 of 14
I.    PLAINTIFFS FAILED TO MEET STANDING REQUIREMENTS.

       Plaintiffs insist that they have Article III standing to sue the University Defendants,

contending that “[b]y offering transgender employees and dependents, like Plaintiffs, the

discriminatory NCHSP as the only source of employer-sponsored health insurance, the

University Defendants are directly causing, contributing to, and responsible for the harm

flowing from the challenged Exclusion.” (Pls. Br. p. 7)

       This argument ignores plain and unambiguous North Carolina law to the contrary.

As explained in the University Defendants’ opening brief, the State of North Carolina, not

the University Defendants, established and maintains the State Health Plan (“the Plan”) for

State employees. N.C. Gen. Stat. § 135-48.2(a) (2017). The State Treasurer, Executive

Administrator, and the State Health Plan Board of Trustees – not the University Defendants

– oversee and operate the Plan and determine what health services will be covered. N.C.

Gen. Stat. §§ 135-48.2(a), 135-48.22, and 135.23 (2017). The Plan – not the University

Defendants – exercises the powers and privileges of a corporation to administer the Plan,

which is required to be “comprehensive in coverage.” N.C. Gen. Stat. § 135-48.2(a). At

the direction and oversight of the Executive Administrator and the Plan’s Board of

Trustees, the Plan pays benefits and administrative costs from health benefit trusts

established by the State. N.C. Gen. Stat. § 135-48.5(a) (2017). The General Assembly –

not the University Defendants – decides on and appropriates in each biennial budget and

appropriations act the contributions to be made to the Plan for all State employees,




                                              2

     Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 2 of 14
including employees of the University Defendants. Sections 35.19(d) and 35.19(e) of the

Current Operations Appropriations Act of 2017, Session Law 2017-57.

       Plaintiffs ignore the fact that the Plan participants employed by the University

Defendants are eligible to participate in the Plan because North Carolina law classifies

them as State employees pursuant to Article 1 of Section 126 and Article 3B of Section

135. See N.C. Gen. Stat. § 135-48.42(a) (2017) (stating that “new employees must be given

the opportunity to enroll or decline enrollment for themselves and their dependents within

30 days from the date of employment or from first becoming eligible on a partially

contributory or other contributory basis”). Like other State institutions and agencies, the

University Defendants have no role in creating, establishing, maintaining, or supervising

the Plan. They do not identify and select the health plan to offer. Because eligibility for

the Plan participation results entirely from status as a State employee, nothing in Chapter

135 authorizes University Defendants or any other State agency to cease participation in

the Plan, alter the benefits coverage offered by the Plan, or direct the funds appropriated to

the Plan by the General Assembly to another health benefits arrangement. 1

       None of the cases cited by Plaintiffs advances their argument, because in each case

cited, unlike the University Defendants, the defendants had a choice about the challenged



1
 In contrast to State universities and agencies, local government units may decide whether
or not to participate in the State Health Plan and offer the coverage to their employees. See
N.C. Gen. Stat. § 135-48.47(a) (2017). No such option is provided to the University
Defendants or other State agencies, because participation in the State Health Plan is
determined by status as a State employee, not by any decision or action of the State
employing unit.

                                              3

      Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 3 of 14
coverage. In Ariz. Governing Comm. For Tax Deferred Annuity & Deferred Comp. Plans

v. Norris, 463 U.S. 1073 (1983), the employer-petitioners administered the deferred

compensation plan for the respondent employees, including inviting private companies to

submit bids, and the State selected several companies to participate in its deferred

compensation plan. Id. at 1076. Thus, the employer had a choice as to which companies

administered the deferred compensation plan. Id. In Newport News Shipbuilding & Dry

Dock Co. v. EEOC, 462 U.S. 669 (1983), the petitioner-employer chose to amend its health

insurance plan to provide benefits to some employees but not others. Id. at 670-71.

       Here, the University Defendants do not have a choice about the terms and conditions

of the administration of the Plan. The North Carolina General Assembly specifically and

solely authorized the State Treasurer, Executive Administrator, and the Board of Trustees

of the Plan to administer the Plan, and offered it to the eligible State employees associated

with the University Defendants. See N.C. Gen. Stat. § 135-48.2(a) (2017); N.C. Gen. Stat.

§ 135-48.42(a) (2017). The injury that Plaintiffs allege is incurred, if at all, by the terms

of the Plan, and the University Defendants have no role in setting those terms and no ability

to alter those terms. Thus, even if Plaintiffs can establish an injury, that injury cannot be

traced to the University Defendants.

       Plaintiffs’ reference to Friends for Ferrell Parkway v. Stasko, 282 F.3d 315 (4th

Cir. 2002) actually supports the University Defendants’ position. In that case, the court

held that because another third party had decision-making power over the issue between

the parties, the plaintiff lacked standing to sue. Id. at 320-324. Here, as in Friends for



                                             4

      Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 4 of 14
Ferrell Parkway, third parties (the State Treasurer, Executive Administrator, and the Board

of Trustees of the Plan) have the sole decision-making power over the Plan.

       Plaintiffs assert that the University Defendants could correct any alleged unlawful

discrimination in coverage caused by the Plan by offering “options additional” to the Plan

through a cafeteria plan under Section 125 of the Internal Revenue Code. See 26 U.S.C. §

125 (2012). Yet, employers are never required to offer cafeteria plans. If an employer

voluntarily decides to offer such a plan and meets the qualification requirements of the

Internal Revenue Code, employees may elect to choose between a taxable benefit (such as

cash) or a qualified benefit payable with pre-tax compensation, such as group life

insurance, adoption assistance, accident or health coverage, or dependent care assistance.

State law provides authority for the University of North Carolina to establish its own

cafeteria plan, but it has not done so. See N.C. Gen. Stat. § 116-17.2 (2017). State

Defendants assert that the University Defendants have already exercised such authority by

purchasing cafeteria plans for cancer and critical illness coverage. The cancer and critical

illness policies referred to by State Defendants, as well as the NC Flex Plan, are established,

offered, and administered through the Office of State Human Resources (OSHR), not by

the     University       Defendants.              See    https://oshr.nc.gov/state-employee-

resources/benefits/ncflex/ncflex-resources-new-employees.            As    such,   University

employees are able to participate in those policies because of their status as State

employees. While University Defendants may have the discretionary authority to establish

their own cafeteria plans, State Defendants have cited no legal authority that would require



                                              5

      Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 5 of 14
University Defendants to offer cafeteria plans in order to compensate for shortcomings of

their Plan.

          Plaintiffs, casting their lot with the other State Defendants, invite the Court to

conclude that if the State Defendants established and operated a health plan that engages

in unlawful discrimination against State employees, then Title IX obligates the University

Defendants to establish an entirely separate employee benefit plan to correct the unlawful

discrimination. Without basis in Title IX itself or the cases interpreting it, Plaintiffs argue

that Title IX converts an employer’s voluntary choice about whether to offer a cafeteria

plan into a mandate to offer such a plan to correct potential unlawful discrimination by

others.

          That is not what the law requires. Plaintiffs must identify a wrongful act by the

University Defendants in order to maintain their Title IX claim. See Baynard v. Malone,

268 F.3d 228, 237 (4th Cir. 2001) (a school district may be liable under Title IX “only for

its own misconduct”) (citation omitted). By arguing that the University Defendants should

voluntarily offer a cafeteria plan with “options additional” to the Plan, Plaintiffs effectively

concede the essential problem with their claim: the University Defendants have nothing to

do with the Plan’s offerings or operations. There is no authority to support the proposition

that Title IX requires that the University Defendants establish a new plan to correct plan

coverage offered by others. Even if Plaintiffs can demonstrate injury resulting from

unlawful discrimination in the Plan, then, the University Defendants cannot provide redress




                                               6

      Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 6 of 14
for those injuries, nor do they have the legal authority to implement any remedies that

might be ordered by the Court.

II.    PLAINTIFFS CONNOR THONEN-FLECK AND C.B. LACK STANDING
       BECAUSE THEY ARE NOT ENGAGED IN ANY EDUCATIONAL
       PROGRAM OR ACTIVITY AND THEIR PARENTS HAVE NO STANDING
       TO BRING CLAIMS ON THEIR BEHALF.

       Plaintiffs have not cited, and University Defendants are unaware, of any case

holding that Plaintiffs Connor Thonen-Fleck and C.B. or their parents have the requisite

statutory standing to bring a Title IX action in this case. The one court that has addressed

this precise issue rejected statutory standing for the dependent child. See Tovar v. Essentia

Health, 342 F. Supp. 3d 947, 955 (D. Minn. 2018) (holding employee lacked standing to

pursue Title VII discrimination claim on behalf of transgender dependent). While Plaintiffs

attempt to distinguish Tovar as a Title VII case, and not a Title IX case, this distinction is

without merit. See, e.g., Preston v. Com. of Va. ex rel. New River Cmty. Coll., 31 F.3d 203,

207 (4th Cir. 1994) (“Title VII, and the judicial interpretations of it, provide a persuasive

body of standards to which we may look in shaping the contours of a private right of action

under Title IX.”); Bartges v. Univ. of N. C. at Charlotte, 908 F. Supp. 1312, 1332

(W.D.N.C. 1995), aff’d, 94 F.3d 641 (4th Cir. 1996) (same).

       Plaintiffs’ own allegations demonstrate that they are seeking the exact type of relief

as requested in Tovar – relief for alleged discrimination in the provision of an employment

benefit. (See Compl. ¶ 1) (“As part of compensation for employment, the State of North

Carolina provides its employees with health coverage for them and their dependents

through the NCSHP…”); see also Compl. ¶ 146 (claiming that University Defendants

                                              7

      Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 7 of 14
“offer[ed] a compensation package that denies fringe benefits to Plaintiffs on the basis of

sex”). Plaintiffs’ surface-level attempt to distinguish Tovar should be rejected.

       Furthermore, Plaintiffs conveniently ignore Title IX’s express regulatory language

that disavows Plaintiffs’ theory of standing. See 34 C.F.R. § 106.56(b) (2012) (prohibiting

federal funding recipients from discrimination in “making fringe benefits available to

employees or make fringe benefits available to spouses, families, or dependents of

employees different upon the basis of employee’s sex.”) (emphasis added.)           As the

University Defendants emphasized in their original brief, the parents of Plaintiffs Thonen-

Fleck and C.B. do not and cannot make any assertion that the Plan discriminated against

them on the basis of their own sex.

       Plaintiffs’ reliance on Jackson v. Birmingham Bd. of Educ. is also misplaced.

Jackson dealt with whether a male coach had standing to assert a private right of action for

retaliation under Title IX for complaints he made behalf of his female student-athletes.

Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 179 (2005). Here, of course, the

parents of Plaintiffs Thonen-Fleck and C.B. do not seek recovery for Title IX retaliation,

but seek to assert claims on behalf of their dependent children, who were never participants

in any educational program or activity of the University Defendants.

       Moreover, in analogous contexts, courts inside and outside the Fourth Circuit

routinely dismiss non-employee and non-student Title IX claims for lack of standing

because they have not been subjected to discrimination under an education program or

activity. See, e.g., Rossley v. Drake Univ., 336 F. Supp. 3d 959, 965 (S.D. Iowa 2018);



                                             8

     Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 8 of 14
Lopez v. Regents of the Univ. of Cal., 5 F. Supp. 3d 1106, 1114 (N.D. Cal. 2013); Seiwert

v. Spencer-Owen Cmty. Sch. Corp., 497 F. Supp. 2d 942, 954 (S.D. Ind. 2007); Burrow ex

rel. Burrow v. Postville Cmty. Sch. Dist., 929 F. Supp. 1193, 1199 (N.D. Iowa 1996)

(rejecting standing of parent where neither of her “[p]arents were students at [the high

school] nor were they personally excluded from, denied the benefits of or subjected to

discrimination under an educational program or activity within the meaning of Title IX”);

cf. Arora v. Daniels, No. 3:17-CV-134, 2018 WL 1597705, at *8 (W.D.N.C. Apr. 2, 2018)

(“[Title IX] has been interpreted, based on its plain language, to only apply to students and

participants in educational programs.”).

       The sound reasoning in these analogous cases applies here. As it is undisputed that

Plaintiffs Connor Thonen-Fleck and C.B. were not students or participants of any

educational program or activity of the University Defendants, any claims by them, or by

their parents, must be dismissed.

III.   PLAINTIFFS FAILED TO STATE A CLAIM UPON WHICH RELIEF CAN
       BE GRANTED.

       Plaintiffs attempt to evade Rule 12(b)(6) dismissal of their Title IX claim by

revisiting the same argument they made with respect to standing – by arguing that the

University Defendants “are responsible for making a discriminatory health care plan the

sole option available to their employees and could (but have chosen not to) redress the

injury this causes.” (Pls. Br. p. 16) As discussed in Section I, Plaintiffs cite no authority

holding that Title IX requires the University Defendants to correct an allegedly

discriminatory plan selected, offered, and administered by another party (the State

                                             9

       Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 9 of 14
Defendants) and which the University Defendants have no legal authority to offer an

alternative. The statute cited by Plaintiffs and the State Defendants, N.C. Gen. Stat. § 116-

17.2, simply authorizes the University to offer a Section 125 cafeteria plan if it chooses to,

which it has not yet done and has no legal obligation to do. Title IX, in the same spirit as

all other federal anti-discrimination law, simply requires that if an institution does provide

a benefit to its employees, it does so in a nondiscriminatory manner. See 34 C.F.R. §

106.56(b)(1); see also Newport News, 462 U.S. at 684 (holding that employer’s insurance

plan violated Title VII and unlawfully gave married male employees benefit package for

their dependents that was less inclusive than the dependency coverage provided to married

female employees); Saks v. Franklin Covey Co., 316 F.3d 337, 344 (2d Cir. 2003)

(explaining that “[u]nder Title VII, the proper inquiry in reviewing a sex discrimination

challenge to a health benefits plan is whether sex-specific conditions exist, and if so,

whether exclusion of benefits for those conditions results in a plan that provides inferior

coverage to one sex”). For this reason, and as further explained in the University

Defendants’ opening brief, Plaintiffs’ Title IX claim must be dismissed pursuant to Rule

12(b)(6).

IV.    THIS COURT SHOULD STAY THIS CASE BECAUSE CURRENT CASES
       PENDING BEFORE THE SUPREME COURT WILL DETERMINE THE
       ISSUE PRESENTED IN THIS CASE OF FIRST IMPRESSION.

       Plaintiffs conclude their Response by opposing the entry of any stay of these

proceedings pending the final resolution of R.G. & G.R. Harris Funeral Homes, Inc. v.

Equal Emp’t Opportunity Comm’n, No. 18-107, 2019 WL 1756679 (U.S. Apr. 22, 2019)



                                             10

      Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 10 of 14
on the grounds that the University Defendants have not made the showing required for such

a stay. Plaintiffs contend that any stay should be denied because “University Defendants

have not even attempted to show they will suffer any hardship or inequity if they are

required to proceed with this case” and that “Plaintiffs have suffered, and are suffering,

hardship as a result of University Defendants’ role in denying them medically necessary

care.” (Pls. Br. p. 18)

       Putting aside the point for now that the University Defendants have not denied these

Plaintiffs medically necessary care, Plaintiffs omit any discussion of the third factor that

should be considered when ruling on any motion to stay, which is particularly salient here:

judicial economy. “The decision whether to grant a stay is discretionary, and within the

inherent power of the court ‘to control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.’” White v. Ally Fin.

Inc., 969 F. Supp. 2d 451, 461 (S.D. W. Va. 2013) (quoting Landis v. North Am. Co., 299

U.S. 248, 254 (1936)). In addition to considering “hardship and equity to the moving party

if the action is not stayed” as well as “potential prejudice to the non-moving party,” the

Court should consider interests of judicial economy. Id. at 462. In particular, “[a] district

court ordinarily has discretion to delay proceedings when a higher court will issue a

decision that may affect the outcome of the pending case.” Id. at 461-62.

       Given that R.G. and G.R. Harris Funeral Homes presents the question of whether

sex discrimination in Titles IX and VII includes gender identity discrimination, an issue

also raised by the parties in this case, principles of judicial economy weigh in favor of



                                             11

     Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 11 of 14
staying this case through the final resolution of that one case (not “indefinitely” as Plaintiffs

have attempted to characterize it). In the event the Court is inclined not to rule on the

University Defendants’ motion to dismiss at this juncture, this Court should stay this case

until the Supreme Court issues its decision in that case.

       This the 18th day of September, 2019.

                                            JOSHUA H. STEIN
                                            Attorney General

                                            /s/Catherine F. Jordan
                                            Catherine F. Jordan
                                            Special Deputy Attorney General
                                            NC State Bar No. 34030
                                            cjordan@ncdoj.gov

                                            NC Department of Justice
                                            PO Box 629
                                            Raleigh, NC 27602
                                            Tel: 919-716-6920
                                            Fax: 919-716-6764

                                            Attorneys for Defendants University of North
                                            Carolina at Chapel Hill, North Carolina State
                                            University, and University of North Carolina at
                                            Greensboro




                                               12

     Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 12 of 14
                         CERTIFICATE OF COMPLIANCE

      I hereby certify that Defendants University of North Carolina at Chapel Hill, North

Carolina State University, and University of North Carolina at Greensboro’s Reply to

Plaintiffs’ Response in Opposition to University Defendants’ Motion To Dismiss is in

compliance with Local Rule 7.3(d)(1) of in that the body of this brief, including headings

and footnotes, does not exceed 3,125 words as indicated by Microsoft Word, the program

used to prepare this document.

      This the 18th day of September, 2019.

                                         /s/Catherine F. Jordan
                                         Catherine F. Jordan
                                         Special Deputy Attorney General




                                           13

     Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 13 of 14
                            CERTIFICATE OF SERVICE
      I certify that the foregoing Reply to Plaintiffs’ Response in Opposition to University

Defendants’ Motion To Dismiss was filed electronically with the Clerk of Court using the

CM/ECF system which will send notification of such filing to all registered users.

      This the 18th day of September, 2019.


                                         /s/Catherine F. Jordan
                                         Catherine F. Jordan
                                         Special Deputy Attorney General




                                            14

     Case 1:19-cv-00272-LCB-LPA Document 39 Filed 09/18/19 Page 14 of 14
